Citation Nr: 1048234	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a jaw injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant , L.K., and B.J.K.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1977 and from March 1978 to October 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied service connection for a jaw disability 
(post-operative maxillary constriction).  In August 2008, the 
Veteran testified before the Board at a hearing held at the RO.

In January 2009, the Board reopened and remanded the claim for 
further action.  The requested development has been completed, 
and no further action is necessary to comply with the remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The competent medical evidence does not show that the Veteran 
currently suffers from residuals of a jaw injury, to include a 
dental disability such as chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, loss of the 
maxilla, nonunion or malunion of the maxilla, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, loss of 
teeth due to the loss of substance of the body of the maxilla or 
mandible, or bone loss as due to trauma or disease but not the 
result of periodontal disease; and he does not meet the 
requirements for service connection for the limited purpose of 
receiving VA outpatient treatment.


CONCLUSION OF LAW

Residuals of a jaw injury were not incurred in or aggravated by 
active service, nor have the criteria for outpatient treatment 
for a dental disorder been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.381, 4.150, 17.161 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2003, and February 2009; a 
rating decision in February 2004; a statement of the case in 
March 2005; and supplemental statements of the case December 
2006, and November 2007.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and reasons 
for the decision.  VA made all efforts to notify and to assist 
the Veteran with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
Veteran had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the Veteran, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the August 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran's service treatment 
records for the period of service from March 1978 to October 1980 
are not available in this case.  In a June 2010 letter the 
Veteran was informed that his service medical records from March 
1978 to October 1980 were unavailable.  The Veteran had an 
opportunity to submit any records in his possession.  Under such 
circumstances, there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
whether reasonable doubt exists to resolve in favor of the 
Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Because those records, if 
they existed, remain absent from the file, the Board's analysis 
has been undertaken with the heightened obligation in mind.  The 
case law does not lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  Russo v. Brown, 
9 Vet. App. 46 (1996).  VA has also obtained medical examinations 
in relation to the claim herein decided.  

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of her 
claim, and therefore the error was harmless).  

Service Connection

The Veteran claims that he is entitled to service connection for 
residuals of a right jaw injury incurred when he was struck in 
the face by a snowball during his first period of service.  

The Veteran's service treatment records show that he was seen in 
July 1976 for complaints of difficulty masticating fibrous food.  
Examination revealed marked collapse of the right and anterior 
maxillary alveolus toward the midline.  A crossbite relationship 
of all posterior teeth on the right was noted.  In July 1976 the 
Veteran underwent a three-quarters LaForte I osteotomy procedure 
with horizontal expansion of the right posterior maxilla at 
approximately 5 millimeters.  The final diagnosis was maxillary 
constriction that prevented construction of prosthesis to replace 
missing teeth.  Post-surgical clinical treatment notes reported 
that the Veteran's oral hygiene was terrible and he was counseled 
as to hygiene improvement.  

Post-service discharge, X-rays in 1993 reveal loss of teeth.  
Treatment reports disclosed complaints of difficulty chewing food 
due to ill fitting dentures.  In June 2005, the Veteran's dentist 
reported that the Veteran was treated in May 2005, and he 
recommended an implant supported maxillary denture.  VA treatment 
notes in October 2006, show problems with cavities and eating 
some food.  The clinician noted only two teeth in the bottom gum, 
both heavily decayed.  

On VA examination in November 2006, the Veteran reported a 
history of maxillary surgery during service to correct a 
crossbite.  The Veteran stated that prior to the surgery he was 
struck on the right side of the face by a snowball.  The examiner 
noted a history of in-service treatment for maxillary 
constriction and additional surgery in July and August 2006.  The 
examiner indicated that the Veteran's maxillary denture was 
unstable and he experienced extreme difficulty eating.  The 
examiner noted atrophic maxillary alveolar ridge with minimal 
vertical height and atrophic and mandibular alveolar ridge.  The 
examiner determined that the July 1976 surgical procedure was 
performed to correct a congenital abnormality, and it was 
unlikely that the procedure was required due to some type of 
injury to the face or jaw.  

In a private medical statement in January 2007, Dr. S.C., a 
Board-certified family practitioner, following a review of 
treatment records, opined that the Veteran sustained permanent 
damage to the right maxilla area and had suffered dental problems 
since service, which resulted in the Veteran's present dental 
condition.  Dr. S.C. opined that the Veteran's current condition 
was as likely as not the direct result of trauma while in 
service.  

On VA dental examination in May 2010, the examiner, the VAMC 
Chief of Dental Services, noted that the Veteran underwent 
maxillary surgery in service to correct crossbite that was 
preventing construction of prosthesis to replace missing anterior 
teeth.  The Veteran was admitted with a diagnosis of right 
unilateral maxillary constriction.  There was a marked collapse 
of the right anterior maxillary alveolus toward the midline.  The 
Veteran complained of extreme difficulty eating after losing his 
teeth and indicated that the problem had onset following the 1976 
surgery.  The examiner noted that the following teeth were 
missing; 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 
17, 18, 19, 20, 21, 23, 24, 25, 26, 28, 29, 30, 31, 32.  Roots 
were retained for teeth 22, and 27.  The remaining teeth were 
abscessed and nonrestorable.  A panoramic oral radiograph 
revealed completely edentulous maxilla and root number 22 and 27 
on the mandible.  There was no limitation of motion at the 
temporamandibular articulation.  There was no bone loss of the 
maxilla or the mandible, nor malunion or nonunion of the maxilla 
or the mandible.  There was loss of bone of the hard palate on 
the left, constituting less than half.  The loss was replaceable 
by prosthesis.  There was no evidence of osteoradionecrosis, 
osteomyelitis, nor tooth loss due to loss of substance of the 
maxilla or mandible, as opposed to loss due to periodontal 
disease.  The Veteran exhibited speech difficulty.  The examiner 
concluded that the Veteran's current dental condition was not 
aggravated by dental care provided in the military, but rather 
was a direct result of lack of preventive care following 
discharge from service.  The in-service oral surgery did not 
aggravate the existing developmental cross bite defect, but 
rather improved the oral functionality.

The Board will first address the claim of entitlement to service-
connected compensation benefits.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of incurrence or aggravation 
of a disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in- service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 
3.381, 4.150, 17.161 (2010).

With regard to service connection for a dental condition in the 
VA benefits system, dental disabilities are treated differently 
from medical disabilities.  Under current VA regulations, 
compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150 (2010).  Those 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, loss of the maxilla, nonunion or 
malunion of the maxilla, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916 (2010).

Therefore, in order to grant service connection for compensation 
purposes, the Veteran must have one of the dental disabilities 
specifically contemplated on the Rating Schedule and there must 
be a nexus between that current disability and a service-related 
trauma or disease.  Hickson v. West, 12 Vet. App. 247 (1999).

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or whether the evidence is 
admissible.  Competency is distinguished from credibility, the 
probative value of the evidence once the evidence is admitted.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2010).

The Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to his through her senses.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, whether he 
has compensable dental disability (as defined by VA regulation) 
as a residual of dental trauma or surgery is not the type of 
question for which a layperson can provide competent opinion 
evidence. 

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with 
the current appeal, VA obtained VA dental examinations.    

The Veteran currently complains of masticatory difficulty, which 
has been attributed to loss of teeth and ill fitting dentures.  
In June 2005, the Veteran's dentist recommended an implant 
supported maxillary denture.  On VA examination in November 2006, 
the examiner noted atrophic maxillary alveolar ridge with minimal 
vertical height and atrophic and mandibular alveolar ridge.  On 
VA dental examination in May 2010, the examiner noted completely 
edentulous maxilla and root number 22 and 27 on the mandible.  
There was no limitation of motion at the temporamandibular 
articulation.  There was no malunion or nonunion of the maxilla 
or the mandible.  There was loss of bone of the hard palate on 
the left, constituting less than half.  The loss was replaceable 
by prosthesis.  There was no evidence of osteoradionecrosis, 
osteomyelitis.  Additionally, there is no evidence of loss of the 
ramus, loss of the condyloid or coronoid processes.

To the extent that the Veteran has asserted that he is currently 
missing teeth because of the dental trauma during service, the 
weight of the evidence does not show that his teeth were lost due 
to the loss of substance of the body of the maxilla or mandible 
through trauma or disease, as required by the rating criteria.  
38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2010).

In this regard, the Board notes that although the Veteran's 
complete service dental records are not in the claims file, the 
evidence of record does not contain any references to injuries to 
the Veteran's teeth, mouth, or jaw.  The Board is cognizant of 
its heightened duty to assist in the development of this claim 
due to the unavailability of the Veteran's complete service 
dental records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Accordingly, the Board has carefully considered the Veteran's 
contentions that he suffered dental trauma during service.  
However, the Board finds that the Veteran's statements alone are 
not sufficient to prove that any dental trauma occurred during 
service because none of the evidence of record, to include 
surgical records, corroborates these statements, nor is there any 
evidence contemporaneous with service of an in-service dental 
injury or trauma to the jaw.

With regard to the medical statement from Dr. S.C., that opinion 
is of very limited probative value towards substantiating the 
Veteran's claim.  No rationale was provided for the simple, 
broad, and conclusory statement.  Moreover, the opinion merely 
summarized the dental procedure performed in service and 
concludes that the Veteran's dental problems are due to an in 
service-dental trauma.  The opinion is based on the premise of 
dental trauma in service, as related by the Veteran, but 
uncorroborated by available service records.  A bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  The Board finds that the recorded 
history of trauma in service is based on the Veteran's competent 
report of being struck with a snowball.  However, the opinion 
fails to specifically identify the Veteran's current dental 
problems and which teeth, if any, were affected by the claimed 
trauma.   

Moreover, even if the Veteran's jaw was injured during service, a 
VA examiner in November 2006 determined that the July 1976 
surgical procedure was performed to correct a congenital 
abnormality, and it was unlikely that the procedure was required 
due to some type of injury to the face or jaw.  Significantly, 
the VA examiner in May 2010 determined that there was no bone 
loss of the maxilla or the mandible, and specifically opined that 
there was no evidence of tooth loss due to loss of substance of 
the maxilla or mandible, as opposed to loss due to periodontal 
disease.  The VA examiner in May 2010 reviewed the Veteran's 
medical history, recorded pertinent examination findings, and 
provided a conclusion with supportive rationale.  Additionally, 
Dr. S.C. is a family practitioner whereas the May 2005 VA 
examiner is the Chief for Dental Services at a VA Medcial Center, 
and as such has extensive dental training, and is thus better 
qualified to render an opinion in the case.  The Board finds that 
the VA examination report is more persuasive and probative than 
the private examiner's opinion.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Therefore, the Board finds that, because the Veteran does not 
have any of the disabilities for which service-connected 
compensation is available, and because the preponderance of the 
evidence is against finding he has any dental disability that is 
the residual of service trauma or disease, he is not eligible for 
compensation for any dental disorder.  38 C.F.R. § 4.150 (2010).  
Therefore, the Board finds that the preponderance of the evidence 
is against the claim and service connection for dental trauma for 
compensation purposes must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran claims service connection for the 
residuals of oral surgery during service, the usual effects of 
surgical treatment in service, having the effect of ameliorating 
a condition which was incurred prior to enlistment, including 
postoperative scars, and absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1) (2010); Verdon v. Brown, 8 Vet. App. 529 (1996).

On VA examination in November 2006, the examiner determined that 
the July 1976 surgical procedure was performed to correct a 
congenital abnormality.  On VA examination in May 2010, the 
examiner opined that the Veteran's current dental condition was 
not aggravated by dental care provided in the military, but 
rather was a direct result of lack of preventive care following 
discharge from service.  The examiner found that the in-service 
oral surgery did not aggravate the existing developmental 
crossbite defect, but rather improved the oral functionality.

The Board finds that the preponderance of the evidence is against 
the claim as it shows that the Veteran has no residual pathology 
as a result of surgery during service.  Further, there is no 
evidence of record that a developmental condition was made worse 
by military service, including by the surgery in question.  
Therefore, service connection cannot be granted based upon the 
notion of aggravation of the pre-existing condition.  38 C.F.R. § 
3.306(b)(1) (2010). 

Having determined that the evidence does not support an allowance 
of service-connected compensation benefits, the Board must now 
consider whether service connection may be established solely for 
the purpose of outpatient treatment.  Mays v. Brown, 5 Vet. App. 
302 (1993).

That determination is based on the criteria set forth under 38 
C.F.R. § 3.381.  Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  In 
determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 180 days or 
more of active service.  38 C.F.R. § 3.381(c) (2010).

With respect to dental conditions noted at entry and treated 
during service, service connection for treatment purposes can be 
established for:  (1) Teeth noted as normal at entry will be 
service-connected if they were filled or extracted after 180 days 
or more of active service.  (2) Teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of active 
service.  (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days or 
more after such a tooth was filled will be service-connected.  
(4) Teeth noted as carious but restorable at entry, whether or 
not filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5) Teeth noted at 
entry as non-restorable will not be service-connected, regardless 
of treatment during service.  (6) Teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.  38 C.F.R. § 3.381(d) (2010).

In addition, some specific dental conditions that will not be 
considered service-connected for treatment purposes:  (1) 
Calculus; (2) Acute periodontal disease; (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of those teeth 
developed after 180 days or more of active service.  38 C.F.R. § 
3.381(e) (2010).

Finally, teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f) (2010).

The regulations set forth classes of eligibility for dental 
treatment.  Class I eligibility is provided for those having a 
service-connected compensable dental disability or condition and 
they may be authorized dental treatment as necessary to maintain 
oral health and masticatory function.  Under 38 C.F.R. § 
17.161(a) (2010).

Dental treatment under Class II, Class II(a), and Class II(b), is 
provided for those having a service-connected compensable or 
noncompensable dental disability or condition is a predicate to 
eligibility.  Class II(c) eligibility is not dependent on having 
a service-connected compensable or noncompensable dental 
disability or condition.  Instead, eligibility is dependent upon 
having prisoner of war (POW) status for a period on 90 days or 
more.  38 C.F.R. § 17.161(b) (2010).  Noncompensable service-
connected disability includes a grant of service connection for 
treatment purposes, and not simply a 0 percent rating.  38 C.F.R. 
§§ 17.161, 4.150 (2010).

Because the Veteran's complete service dental records are not 
available for review, it cannot be known whether the Veteran has 
any of the disorders specifically excluded for consideration for 
service connection under 38 C.F.R. § 3.381(d) or (e).  
Furthermore, the Veteran is presumed sound upon admission to 
service except for those disabilities noted on an entrance 
examination.  38 C.F.R. § 3.304(b) (2010).  A July 1976 service 
medical record, more than 180 days after entry to service, and 
prior to his maxillary surgery, notes that he had a nearly full 
complement of teeth in fair repair.  However, the remainder of 
the service medical records do not show that the criteria of 38 
C.F.R. § 3.381(a) have been satisfied.  Therefore, the Board 
finds that the evidence does not support a finding that his 
missing teeth should be considered service-connected for 
treatment purposes only.

However, even if the missing teeth were considering service 
connected for treatment purposes only, in considering outpatient 
treatment eligibility, because having a service-connected 
compensable dental condition is a predicate to eligibility under 
Class I, that provision cannot serve as a basis for authorization 
of outpatient dental treatment for any of the Veteran's teeth.  
38 C.F.R. § 17.161 (2010).

Next, a service-connected noncompensable disability is a 
predicate to eligibility under Classes II, II(a), and Class 
II(b).  The Veteran does have a noncompensable service-connected 
disability in this case.  However, he is not eligible for 
treatment under the specified Classes because of failure to meet 
other criteria.  A predicate for eligibility for Class II 
treatment is discharge from active service after September 30, 
1981, or application for treatment within one year after 
discharge, neither of which condition has been met here.  
Moreover, the Veteran was not a POW, and he did not sustain his 
dental disorder as a result of a combat wound or in-service 
trauma, as discussed above; therefore, he is not eligible for 
treatment under Classes II(a) or II(b).  Similarly, because the 
evidence does not establish that the Veteran was a POW, he is not 
eligible for outpatient dental treatment under Class II(c).  38 
C.F.R. § 17.161 (2010).  There are no other potentially relevant 
classes of eligibility based on the facts of record in the 
instant case.

In conclusion, the evidence of record does not support a grant of 
entitlement to service connection for residuals of a jaw injury, 
to include a dental disorder for compensation purposes or 
outpatient treatment purposes.  As the preponderance of the 
evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for residuals of a jaw injury is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


